11/05/2020



                                                                                Case Number: DA 20-0369




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                    SUPREME COURT CAUSE NO. 20-0369

 GORDON WILLIAMS, GALE MADLER,
 TIMOTHY RUSSELL, JOYCE KELLEY,
 and SAM BLAYLOCK,                                          DA 20-0369
 Plaintiffs/Appellants,

 vs.                                          ORDER GRANTING MOTION FOR
                                                EXTENSION OF TIME TO
 STILLWATER BOARD OF COUNTY                       FILE OPENING BRIEF
 COMMISSIONERS,

 Defendant/Appellee

       Pursuant to Appellate Rule 26, Plaintiffs/Appellants filed an unopposed

Motion to extend the deadline for their Opening Brief. Pursuant to the Motion, and

for good cause being shown,

       IT IS HEREBY ORDERED that Plaintiffs/Appellants Opening Brief is now

due December 21, 2020.

DATED AND ELECTRONICALLY SIGNED BELOW




                                                                    Electronically signed by:
                                        1                              Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                        November 5 2020